Citation Nr: 1327592	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.K.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  The Veteran died in December 1969, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A notice of disagreement was received in October 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

In October 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This case was previously before the Board in January 2013, at which time the Board reopened the claim based on a finding that new and material evidence had been received, and remanded the claim for further development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  His Certificate of Death reflects that he died in December 1969 from a self-inflicted gunshot wound.  The appellant contends that the Veteran committed suicide as a result of mental unsoundness due to a psychiatric disability that developed as a result of his combat service in Korea.  

The Veteran's DD Form 214 corroborates that the Veteran served in Korea, and it corroborates his participation in combat operations, as is evidenced by his receipt of the Combat Infantryman Badge.  

The appellant, and other friends and family of the Veteran's, has described differences that she noticed in the Veteran following his return from Korea.  She believes that the Veteran's changes in behavior demonstrate that he was suffering from a combat-related psychiatric disability that caused him to take his own life.

At her Board hearing, the appellant reported that the Veteran had been hospitalized at a private mental health facility for approximately two weeks shortly before his death.  In January 2013, the Board remanded the appellant's claim in order to attempt to obtain the records from that facility.

In January 2013, the AMC sent the appellant a letter asking that she complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), so that VA may attempt to obtain the private medical records.  She returned the completed form in March 2013.  Unfortunately, before VA received her completed form, her claim had already been readjudicated in a March 2013 supplemental statement of the case and no attempts were made to obtain the evidence.  The Board therefore finds it necessary to remand this claim again in order for VA to attempt to obtain the identified records.

The Board notes that it may be necessary to obtain a new authorization if the old one expires before action is taken.  

The Board further notes that, at her hearing, the appellant reported that, following her husband's death, "the authorities" and "the FBI" came to investigate.  On remand, the AMC should attempt to obtain any records of the investigation into the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should attempt to obtain the treatment records from the Veteran's 1969 hospitalization at the Moccasin Bend Mental Health Institute as identified in the VA Form 21-4142 that was submitted by the appellant in March 2013.  If necessary, the AMC should request that the appellant complete a new authorization form.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  The AMC should take appropriate steps to obtain any law enforcement records that were produced in connection with the investigation into the Veteran's December 1969 suicide.  For purposes of identifying the relevant law enforcement agencies, the Board notes that the Veteran died at his home in Rossville, Georgia.  The appellant also testified that there was an FBI investigation into the Veteran's death.

All steps that are taken to attempt to obtain the requested records should be recorded in the claims file.

3.  After the development requested above has been completed, again review the record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



